DETAILED ACTION
This office action is in response to preliminary amendments filed on 04/24/2019. Claims 13-24 are pending. Claims 1-12 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2017/040347, filed on 11/09/17.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/24/2019 & 07/29/2020 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al US 20140247030 A1 (Hereinafter “Sakai”), in view of Kato et al. US 20150091465 A1 (Hereinafter “Kato”).
Regarding Claim 13, Sakai et al. teaches an alternating-current (AC) - direct-current (DC) power supply (Fig. 1, 1) comprising: 
a circuit (Fig. 1, 1) including: 
an alternating-current input terminal to which an alternating current is input (Detailed fig. 1 below, AC input terminal); and 
a direct-current output terminal (Detailed fig. 1 below, DC output terminal) from which a direct current is output; 
a diode bridge (Fig. 1, 51) that rectifies the alternating current input via the alternating-current input terminal; 
an alternating-current input line (Detailed fig. 1 below, AC input line) that electrically connects the alternating-current input terminal and the diode bridge; 
a coil (Fig. 1, 52) connected to the diode bridge; 
a diode (Fig. 1, 12) connected to the direct-current output terminal; 
a switching line (Detailed fig. 1 below, switching line) that electrically connects the coil and the diode; and 
a switching element (Fig. 1, 13) connected to the switching line; wherein 
a portion of the switching line is disposed at right angles to a portion of the alternating-current input line (Detailed fig. 1 below, Right angle).

    PNG
    media_image1.png
    506
    778
    media_image1.png
    Greyscale
 
Sakai does not expressly disclose a circuit board;
However, Kato teaches a circuit board (Kato [0086] The components of the lighting load 12 and the power supply circuit 14 are mounted on the substrate 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a circuit board as taught by Kato, in the circuit of Sakai, for the purpose of mounting and integrating everything to a single circuit to reduce cost of multiple boards or parts, and to have a more simplistic apparatus.
Regarding Claim 14, Sakai in view of Kato teaches the AC-DC power supply according to Claim 13, wherein the switching line includes a coil adjacent portion (Sakai detailed 1 above, coil adjacent portion) adjacent to the coil; 

the coil adjacent portion is disposed at right angles to the alternating-current- input-terminal adjacent portion (Sakai detailed 1 above, coil adjacent portion (right angle shown)) .
Regarding Claim 15, Sakai in view of Kato teaches the AC-DC power supply according to Claim 14, wherein the diode bridge is disposed between the alternating-current-input-terminal adjacent portion and the switching element (Sakai detailed 1 above, AC input-terminal adjacent portion is the first element in series with 51 and 13, with 51 in between).
	Regarding Claim 16, Sakai in view of Kato teaches the AC-DC power supply according to Claim 14, 
Sakai in view of Kato according to claim 14 does not expressly disclose further comprising: an electromagnetic-compatibility (EMC) countermeasure member; wherein the EMC countermeasure member is disposed in the alternating-current input line; and the alternating-current-input-terminal adjacent portion connects the alternating- current input terminal and the EMC countermeasure member.
However, Kato teaches an electromagnetic-compatibility (EMC) countermeasure member (Kato fig. 1, 21); wherein 
the EMC countermeasure member is disposed in the alternating-current input line (Kato Fig. 1, 14a); and 
the alternating-current-input-terminal adjacent portion (Kato detailed fig. 1 below, AC input terminal adjacent portion) connects the alternating- current input terminal (Kato detailed fig. 1 below, AC input terminal) and the EMC countermeasure member (Kato fig. 1, 21).

    PNG
    media_image2.png
    519
    771
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement comprising: an electromagnetic-compatibility (EMC) countermeasure member; wherein the EMC countermeasure member is disposed in the alternating-current input line; and the alternating-current-input-terminal adjacent portion connects the alternating- current input terminal and the EMC countermeasure member as taught by Kato, in the system of Sakai, for the purpose to suppresses noise included in the input voltage supplied from the alternating-current power supply.
Regarding Claim 17, Sakai in view of Kato teaches the AC-DC power supply according to Claim 14, wherein the coil is disposed between the alternating-current-input-terminal adjacent portion and the switching element (Sakai detailed 1 above, AC input-terminal adjacent portion is in series with elements 52 & 13, with coil 52 being in between).
Claim 18, Sakai in view of Kato teaches the AC-DC power supply according to Claim 14, wherein a first direction in which the coil adjacent portion extends is perpendicular to a second direction in which the alternating-current-input-terminal adjacent portion extends; and a distance between the coil and the switching element in the first direction is larger than a distance between the switching element and the diode in the second direction (Sakai detailed fig. 1 above shows coil adjacent portion extending a first direction from left to right, in which that direction has a longer  distance between 52 & 13 than the distance the up & down direction between 13 & 12).
Regarding Claim 20, Sakai in view of Kato teaches the AC-DC power supply according to Claim 14, further comprising: 
a direct-current output line (Sakai detailed fig. 1 above, DC output line) that electrically connects the direct-current output terminal (Sakai detailed fig. 1 above, DC output terminal) and the diode (Sakai fig. 1, 12); wherein 
the direct-current output line is disposed at right angles to the alternating-current- input-terminal adjacent portion (Sakai detailed fig. 1 above, AC input terminal adjacent portion has a right angle shown in relation to DC output line).
Regarding Claim 21, Sakai in view of Kato teaches the AC-DC power supply according to Claim 13, 
Sakai in view of Kato according to claim 13 does not expressly disclose wherein the circuit board is rectangular; the alternating-current input terminal is disposed on a first side of the circuit board; and the direct-current output terminal is disposed on a second side that is opposite the first side.
However, Kato teaches wherein the circuit board is rectangular (Kato fig. 1, 14); 

the direct-current output terminal (Kato fig. 1, 22c) is disposed on a second side that is opposite the first side (Kato fig. 1, shows AC input terminal and 22c are separated by elements 21 & 22 therefore can be considered on sides opposite each other).
Regarding Claim 22, Sakai in view of Kato teaches the AC-DC power supply according to Claim 13, wherein the switching element is a gallium nitride field-effect transistor (Sakai [0020], an MOSFET made of a wide band-gap semiconductor such as SiC or GaN is employed as the semiconductor switching element 13).
Regarding Claim 23, Sakai in view of Kato teaches the AC-DC power supply according to Claim 13, further comprising: 
a gate driver that drives the switching element (Sato fig. 1, 14); and 
a DC-DC converter (Sato fig. 1, 15) that supplies power to the gate driver; wherein 
the DC-DC converter is disposed at right angles to the circuit board (This is shown in Sato fig. 1).
Regarding Claim 24, Sakai in view of Kato teaches a motor (Sakai fig. 1, 4) comprising the AC-DC power supply according to Claim 13.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846